 1   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 2   15 Boardman Place Suite 2
     San Francisco, CA 94103
 3   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 4
     FULVIO F. CAJINA (Bar No. 289126)
 5   LAW OFFICE OF FULVIO F. CAJINA
     311 Oak Street, Suite 108
 6   Oakland, CA 94607
 7   Telephone: (415) 601-0779
     Facsimile: (510) 225-2636
 8   Email: fulvio@cajinalaw.com

 9   Attorneys for Plaintiffs

10   BRUCE A. KILDAY, S.B. #66415
       Email: bkilday@akk-law.com
11
     DERICK E. KONZ, S.B. #286902
12      Email: dkonz@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
13   Attorneys at Law
     601 University Avenue, Suite 150
14   Sacramento, CA 95825
     Telephone: (916) 564-6100
15   Telecopier: (916) 564-6263
16
     Attorneys for Defendants CITY OF WOODLAND, SGT. KRAUSE, SGT. DAVIS, OFFICER
17   WRIGHT, OFFICER GRAY, OFFICER LAL

18
                                   UNITED STATES DISTRICT COURT
19                                EASTERN DISTRICT OF CALIFORNIA
20
     DANIEL BARRERA, et al.             ) Case No.: 2:18-cv-00329-JAM-KJN
21                                      )
                                        ) STIPULATED PROTECTIVE ORDER
22                        Plaintiffs,   )
                                        )
23                   vs.                )
24                                      )
     CITY OF WOODLAND, SERGEANT         )
25   KRAUSE, SERGEANT DAVIS, OFFICER    )
     WRIGHT, OFFICER GRAY, OFFICER LAL, )
26   et al.,                            )
                          Defendants.   )
27                                      )
28                                      )
                                        )
30
                                                     1
31                                     [STIPULATED PROTECTIVE ORDER]
 1

 2
            IT IS HEREBY STIPULATED by and between Plaintiffs DANIEL BARRERA; CHRISTINE
 3
     AMARO; MP, A MINOR BY AND THROUGH HER GUARDIAN AD LITEM JANET PALOMINO;
 4   MB, A MINOR BY AND THROUGH HER GUARDIAN AD LITEM JESSICA MCGEE (collectively,
 5   “Plaintiffs”); and Defendants CITY OF WOODLAND, SERGEANT KRAUSE, SERGEANT DAVIS,
 6   OFFICER WRIGHT, OFFICER GRAY, and OFFICER LAL (collectively, “Defendants”), by and through
 7   their respective counsel of record, that in order to facilitate the exchange of information and documents
 8   which may be subject to confidentiality, the parties hereby enter into this protective order (this “Order”).

 9   This Order shall constitute a protective order pursuant to Fed. R. Civ. P. 26(c) and shall be enforceable as set

10   forth therein. The Parties stipulate as follows:

11          1.      PURPOSES AND LIMITATIONS
12          Disclosure and discovery activity in this action could potentially involve production of confidential
13   information not otherwise made public by SB 1421, for which special protection from public disclosure

14   and from use for any purpose other than prosecuting this litigation would be warranted. Accordingly, the

15   parties stipulate and the court hereby issues the following Protective Order regarding production of

16   confidential records.

17          2.      DEFINITIONS
                    2.1 Party: any party to this action, including all of its officers, directors, employees,
18
     consultants, retained experts, and outside counsel (and their support staff).
19
                    2.2 Discovery Material: all items or information, regardless of the
20
     medium or manner generated, that are (1) produced by any Party to this action under the discovery rules;
21
     (2) obtained via subpoena; or (3) generated as the result of a deposition. This is to include all items or
22
     information obtained pursuant to Fed. R. Civ. P. 26, 30, 31, 33, 34, 35, 36, and 45.
23
                    2.3 Receiving Party: a Party that receives Discovery Material
24
                    2.4 Producing Party: a Party or non-party that produces Discovery Material.
25
                    2.5 Expert: a person with specialized knowledge or experience in a matter pertinent to the
26
     litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant in
27   this action and who is not a part or a current employee of a Party and who, at the time of retention, is not
28   anticipated to become an employee of a party.
30
                                                            2
31                                           [STIPULATED PROTECTIVE ORDER]
 1
                    2.6 Confidential Material: any disclosure of Discovery Material that is designated as
 2
     “CONFIDENTIAL” by a Party.
 3
            3.      SCOPE
 4          The protections conferred by this Stipulation and Order cover all Confidential Material disclosed
 5   during the course of this litigation. This includes information copied or extracted therefrom, as well as all
 6   copies, excerpts, summaries, or compilations thereof, plus testimony, conversations, or presentations by
 7   parties or counsel to or in court or in other settings that might reveal disclosed material.
 8          4.      DURATION

 9          Even after the termination of this litigation, the confidentiality obligations imposed by this Order

10   shall remain in effect until a Producing Party agrees otherwise in writing or a court order otherwise directs.

11          5.      CHALLENGING CONFIDENTIALITY

12                  5.1 Timing of Challenges. Unless a prompt challenge to the confidentiality of a disclosure
     is necessary to avoid foreseeable substantial unfairness, unnecessary economic burdens, or a later
13
     significant disruption or delay of the litigation, a Party does not waive its right to challenge confidentiality
14
     by electing not to mount a challenge promptly after the information is disclosed.
15
                    5.2 Meet and Confer. A Party that elects to initiate a challenge must do so in good faith
16
     and must begin the process by conferring with counsel for the Producing Party. In conferring, the
17
     challenging Party must explain the basis for its belief that confidentiality is not proper and must give the
18
     Producing Party an opportunity to review the challenged material, to reconsider the circumstances, and to
19
     explain the basis for confidentiality. A challenging Party may proceed to the next stage of the challenge
20
     process only if it has engaged in this meet and confer process first.
21
                    5.3 Judicial Intervention. A Party that elects to press a challenge to confidentiality may
22   file and serve a motion under Civil Local Rule 230 (and in compliance with Civil Local Rule 141, if
23   applicable) that identifies the challenged material and sets forth in detail the basis for the challenge. Each
24   such motion must be accompanied by a competent declaration that affirms that the movant has complied
25   with the meet and confer requirements imposed in the preceding paragraph and that sets forth with
26   specificity the justification for challenge. The burden of persuasion in any such challenge proceeding shall
27   be on the Producing Party. Until the court rules on the challenge, all parties shall continue to afford the

28   material in question the level of protection to which it is entitled.

30
                                                            3
31                                           [STIPULATED PROTECTIVE ORDER]
 1
             6.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 2
             A Receiving Party shall use Confidential Material only for prosecuting, defending, or attempting
 3
     to settle this litigation. Such material may be disclosed only to parties, counsel of record, and parties’
 4   experts. Attorneys who disclose such information to parties or experts must instruct them not to disclose
 5   the information to anybody and advise them of this protective order. Attorneys who disclose such
 6   information shall not provide copies of the material to parties in either physical or electronic form.
 7           When the litigation has been terminated, a Receiving Party must comply with the provisions of
 8   section 9 below (FINAL DISPOSITION). Information must be stored and maintained by a Receiving

 9   Party at a location and in a secure manner that ensures that access is limited to the persons authorized under

10   this Order.

11           7.      UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL INFORMATION

12           If a Receiving party learns that, by inadvertence or otherwise, it has disclosed information covered
     by this Protective Order to any person or in any circumstance not authorized under this Protective Order,
13
     the Receiving Party must immediately: (a) notify in writing opposing counsel of the unauthorized
14
     disclosures, (b) use best efforts to retrieve all copies of the information, and (c) inform the person or persons
15
     to whom unauthorized disclosures were made of all the terms of this protective order.
16
             8.      FILING CONFIDENTIAL MATERIALS
17
             Without written permission from the Producing Party or a court order secured after appropriate
18
     notice to all interested persons, A Party may not file in the public record in this action any Confidential
19
     Materials covered by this Order. A Party that seeks to file under seal any such information must comply
20
     with Civil Local Rule 141.
21
             9.      FINAL DISPOSITION
22           Unless otherwise ordered or agreed in writing by the Producing Party, within sixty (60) days after
23   the final termination of this action, defined as the dismissal or entry of judgment by the district court, or if
24   an appeal is filed, the disposition of the appeal, each Receiving party must return all Confidential Materials
25   covered by this Order to the Producing Party. This includes all copies, abstracts, compilations, summaries
26   or any other form of reproducing or capturing any information covered by this Order. With permission in
27   writing from the Producing Party, the Receiving Party may destroy some or all of the information instead

28   of returning it. Whether the information is returned or destroyed, the Receiving Party must submit a written

30
                                                             4
31                                           [STIPULATED PROTECTIVE ORDER]
 1
     certification to the Producing Party by the sixty day deadline that identifies the information that was
 2
     returned or destroyed and that affirms that the Receiving Party has not retained any copies, abstracts,
 3
     compilations, summaries or other forms of reproducing or capturing any of the information covered by this
 4   Order. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings,
 5   motion papers, transcripts, legal memoranda, correspondence or attorney work product.
 6          10.      MISCELLANEOUS
 7                   10.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek
 8   its modification by the Court in the future.

 9                   10.2 Right to Assert Other Objections. This Protective Order does not limit any right the

10   Parties have to object to disclosing or producing any information or item on any ground not addressed in

11   this Stipulated Protective Order. Similarly, this Protective Order does not limit the Parties’ right to object

12   on any ground to use in evidence any of the material covered by this Protective Order.
                     10.3 Documents to be Controlled by Receiving Party. The Receiving party agrees to
13
     control Confidential Material that he/she receives. The Receiving Party agrees not to upload or post any
14
     Confidential Material to any online website and not to disclose any Confidential Material to any news
15
     organization.
16

17   IT IS SO STIPULATED.
18
     Dated: 10-5-18                                        ANGELO, KILDAY & KILDUFF, LLP
19
20                                                                 By __/s/ Derick E. Konz______________
                                                                   Derick E. Konz
21                                                                 Attorneys for Defendants
22

23   Dated: 10-5-18                                        LAW OFFICE OF FULVIO F. CAJINA

24
                                                                  By __/s/ Fulvio F. Cajina______________
25                                                                Fulvio F. Cajina
                                                                  Attorney for Plaintiffs
26
27

28

30
                                                           5
31                                          [STIPULATED PROTECTIVE ORDER]
 1                                                  ORDER
 2
            Having considered the stipulation of the parties and good cause appearing, the court hereby
 3
     APPROVES the parties’ foregoing stipulation for protective order.
 4

 5
     IT IS SO ORDERED.
 6
     Dated: October 11, 2018
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

30
                                                        6
31                                        [STIPULATED PROTECTIVE ORDER]
